         Case 1:18-cr-00134-JPW Document 90 Filed 04/17/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA                      :    Crim. No. 1:18-CR-00134
                                              :
                                              :
                     v.                       :
                                              :
                                              :
JOSEPH XAVIER ORTIZ                           :     Judge Jennifer P. Wilson

                                         ORDER
       AND NOW, on this 17th day of April, 2020, in accordance with the

accompanying memorandum, IT IS ORDERED that Defendant’s motion for

presentence release pursuant to 18 U.S.C. § 3145(c) is DENIED. 1 (Doc. 85.)

Accordingly, Defendant Joseph Xavier Ortiz is ORDERED detained pending

sentencing. The court’s April 26, 2018 order of detention, Doc. 20, shall remain in

full force and effect.



                                           s/Jennifer P. Wilson
                                           JENNIFER P. WILSON
                                           United States District Court Judge
                                           Middle District of Pennsylvania




1
  The court recognizes that the circumstances surrounding the COVID-19 pandemic can change
rapidly. Accordingly, although the motion is denied, the denial is without prejudice to
Defendant filing a renewed motion if his individual circumstances change with respect to the
pandemic.
